      Case 1:19-cv-07675-GBD-DCF Document 69 Filed 04/19/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK

JANE DOE 3; JANE DOE 4; JANE                  Case No. 1:19-cv-07675-GBD
DOE 5; JANE DOE 7; and JANE
DOE 8,                                        Notice Of Voluntary Dismissal Pursuant
             Plaintiffs,                      To F.R.C.P. 41(a)(1)(A)(i)
       v.
DARREN K. INDYKE AND
RICHARD D. KAHN, in their
capacities as co-executors of THE
ESTATE OF JEFFREY E.
EPSTEIN; ESTATE OF JEFFREY
E. EPSTEIN and ROES 2-10,
             Defendants.

                   NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41 (a)(1)(A)(i), Plaintiff Jane
Doe 8 and her counsel, The Bloom Firm, hereby give notice that Plaintiff Jane
Doe 8’s claims are voluntarily dismissed, with prejudice against defendants Estate
of Jeffrey E. Epstein, Darren K. Indyke, Richard D. Kahn, in their capacities as
co-executors of The Estate of Jeffrey E. Epstein and Roes 2-10.

///

///

///




                                          1
    Case 1:19-cv-07675-GBD-DCF Document 69 Filed 04/19/21 Page 2 of 2


      Only Jane Doe 8 is dismissing her claims. This dismissal does not affect the
claims of the other Plaintiffs in this matter. On December 2, 2020, Plaintiff Jane
Doe 6 voluntarily dismissed her claims against Defendants in the above-captioned
matter. On January 6, 2021, Plaintiff Jane Doe 1 voluntarily dismissed her claims
against Defendants in the above-captioned matter. On March 9, 2021, Jane Doe 2
voluntarily dismissed her claims against Defendants in the above-captioned
matter.

DATED: April 19, 2021                         Respectfully submitted,
                                              THE BLOOM FIRM

                                              /s/ Arick Fudali
                                              Lisa Bloom
                                              Arick Fudali
                                              Attorneys for Plaintiffs
                                              85 Delancey St.,
                                              New York, NY 10002
                                              (818) 914-7397




                                         2
